NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50361

               Plaintiff - Appellee,             D.C. No. 8:13-cr-00096-AG

 v.
                                                 MEMORANDUM*
GARY STEPHEN HADLAND,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Gary Stephen Hadland appeals from the district court’s judgment and

challenges his guilty-plea conviction and 48-month sentence for possession of

child pornography, in violation of 18 U.S.C. § 2252A(a)(5) and (b)(2). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Hadland’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Hadland the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Hadland waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Hadland also waived the

right to appeal six specified issues related to his sentence. Our independent review

of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Hadland’s plea or any

sentencing issue outside the scope of the appeal waiver. We therefore affirm as to

those issues. We dismiss the remainder of the appeal in light of the valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                            2                                  14-50361